Case: 12-11522    Date Filed: 01/31/2013   Page: 1 of 4

                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-11522
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:10-cr-00505-SCB-EAJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

HAROLD R. NORTON,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                              (January 31, 2013)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      On December 28, 2012, Harold Norton pled guilty to both counts of an

indictment: Count One, distribution of marijuana, in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(D); Count Two, possession of an unregistered destructive
              Case: 12-11522     Date Filed: 01/31/2013    Page: 2 of 4

device, in violation of 26 U.S.C. §§ 5861(d) and 5871. On March 13, 2012, the

District Court sentenced Norton to concurrent prison terms of 33 months, at the

low end of the applicable Guidelines sentence range. Norton now appeals his

sentences, arguing that they are substantively unreasonable in that the court failed

to give appropriate consideration to, among other things, (1) his difficult childhood

(he was in foster care and abused); (2) his good employment history (his former

employers are willing to rehire him); (3) his financial support of his two young

sons; (3) his anticipated living conditions in Canby, Oregon, with his girlfriend and

her family, which will facilitate his supervision and enable him to support his

family; (4) the fact that the destructive devices he possessed contained only flash

powder and were not as dangerous as they could have been; and (5) his need for

correctional treatment in the most effective manner.

      We review the reasonableness of a sentence for abuse of discretion, taking

into account the totality of the circumstances of the case. Gall v. United States,

552 U.S. 38, 41, 51, 128 S.Ct. 586, 591, 597, 169 L.Ed.2d 445 (2007). To

demonstrate an abuse of discretion, Norton must show that his sentences are

unreasonable in light of the sentencing factors, i.e., the purposes of sentencing, set

out in 18 U.S.C. § 3553(a). United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.

2010).




                                           2
              Case: 12-11522      Date Filed: 01/31/2013      Page: 3 of 4

      A sentence must be “sufficient, but not greater than necessary to comply

with th[ose] purposes”; that is, the need for the sentence to reflect the seriousness

of the offense, promote respect for the law, provide just punishment for the

offense, deter criminal conduct, protect the public from the defendant’s future

criminal conduct, and provide the defendant with training, medical care, or other

correctional treatment. See 18 U.S.C. § 3553(a)(2). In imposing a particular

sentence, the court must also consider the nature and circumstances of the offense,

the history and characteristics of the defendant, the kinds of sentences available,

the applicable guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution for victims. Id. § 3553(a)(1), (3)-(7).

      A district court abuses its discretion when it balances the § 3553(a) factors

unreasonably or places unreasonable weight on any of the § 3553(a) factors.

United States v. Irey, 612 F.3d 1160, 1223 n.44 (11th Cir. 2010); see also United

States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006) (“[A] district court’s

unjustified reliance upon any one § 3553(a) factor is a symptom of an unreasonable

sentence.”) (quotations and brackets omitted). We reverse only if “left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Irey,


                                           3
               Case: 12-11522     Date Filed: 01/31/2013   Page: 4 of 4

612 F.3d at 1190 (citation omitted). In the process, we ordinarily expect a sentence

within the applicable guideline range to be reasonable. United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). That a sentence falls well below the statutory

maximum penalty may also indicate its reasonableness. United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008).

      We find no abuse of discretion here. The court adequately considered the

§ 3553(a) factors, including Norton’s difficult life history, the relative seriousness

of his criminal history, the circumstances of the offense, and his substance-abuse

problems. The judgment of the District Court is, accordingly,

      AFFIRMED.




                                           4